DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment to appellee, Glynda Turley Prints, Inc., in this contract dispute. For the reasons stated herein, this court affirms the judgment of the trial court.
Appellant, Larry D. Minor, sets forth the following assignment of error:
  "1. The Trial Court erred in granting Summary Judgment as there exist genuine issues of material fact."
In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record of this cause, the relevant statutory and case law and applied this law.  After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable William J. Skow properly determines and correctly disposes of the material issues in this case.  We therefore adopt the judgment of the trial court as our own.  See Appendix A.  Appellant's assignment of error is found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed.  Appellant is ordered to pay the costs of this appeal.
JUDGMENT AFFIRMED.